UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Multi-Cap Growth Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: March 31, 2011 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 3/31/11 (Unaudited) COMMON STOCKS (98.8%)(a) Shares Value Aerospace and defense (4.6%) Goodrich Corp. 296,700 $25,376,751 Honeywell International, Inc. 411,700 24,582,607 Huntington Ingalls Industries, Inc. (NON) 18,116 751,814 L-3 Communications Holdings, Inc. 96,200 7,533,422 MTU Aero Engines Holding AG (Germany) 200,626 13,632,415 Northrop Grumman Corp. 166,500 10,441,215 Precision Castparts Corp. 293,761 43,235,744 TransDigm Group, Inc. (NON) 218,000 18,274,940 United Technologies Corp. 354,300 29,991,495 Air freight and logistics (0.6%) United Parcel Service, Inc. Class B (S) 314,200 23,351,344 Airlines (0.2%) Delta Air Lines, Inc. (NON) 968,100 9,487,380 Auto components (0.9%) Autoliv, Inc. (Sweden) 212,000 15,736,760 Lear Corp. 399,200 19,508,904 Automobiles (0.6%) Ford Motor Co. (NON) 1,406,800 20,975,388 Beverages (1.3%) Coca-Cola Co. (The) 234,600 15,565,710 Coca-Cola Enterprises, Inc. 1,039,900 28,389,270 Hansen Natural Corp. (NON) 71,900 4,330,537 Biotechnology (2.1%) Alexion Pharmaceuticals, Inc. (NON) (S) 132,700 13,094,836 Amarin Corp. PLC ADR (United Kingdom) (NON) (S) 300,000 2,190,000 Amylin Pharmaceuticals, Inc. (NON) 335,300 3,812,361 BioMarin Pharmaceuticals, Inc. (NON) (S) 423,700 10,647,581 Celgene Corp. (NON) (S) 291,600 16,775,748 Cubist Pharmaceuticals, Inc. (NON) 169,432 4,276,464 Dendreon Corp. (NON) (S) 428,364 16,033,665 Human Genome Sciences, Inc. (NON) (S) 485,358 13,323,077 Building products (0.5%) Masco Corp. 837,507 11,658,097 Owens Corning, Inc. (NON) 224,400 8,076,156 Capital markets (1.4%) Apollo Global Management, LLC Class A (NON) (FWC) 328,116 5,906,088 Goldman Sachs Group, Inc. (The) 46,900 7,432,243 Invesco, Ltd. 618,200 15,801,192 LPL Investment Holdings, Inc. (NON) 169,502 6,069,867 State Street Corp. 443,500 19,930,890 Chemicals (4.1%) Agrium, Inc. (Canada) 211,856 19,545,835 Albemarle Corp. 356,400 21,302,028 Celanese Corp. Ser. A 582,574 25,848,808 CF Industries Holdings, Inc. 114,800 15,703,492 Cytec Industries, Inc. (S) 202,900 11,031,673 Huabao International Holdings, Ltd. (China) 4,564,000 7,017,025 Huntsman Corp. 1,190,982 20,699,267 LyondellBasell Industries NV Class A (Netherlands) (NON) 861,827 34,085,258 Commercial banks (1.5%) PNC Financial Services Group, Inc. 489,900 30,858,801 SunTrust Banks, Inc. 190,500 5,494,020 SVB Financial Group (NON) (S) 330,400 18,809,672 Communications equipment (4.6%) ADTRAN, Inc. 678,200 28,796,372 Aruba Networks, Inc. (NON) (S) 294,600 9,969,264 Cisco Systems, Inc. (NON) 1,589,255 27,255,723 Polycom, Inc. (NON) 710,399 36,834,188 Qualcomm, Inc. 1,237,000 67,824,710 RADWARE, Ltd. (Israel) (NON) (S) 101,900 3,611,336 Computers and peripherals (8.0%) Apple, Inc. (NON) 471,629 164,339,126 EMC Corp. (NON) 1,206,600 32,035,230 Hewlett-Packard Co. 1,675,483 68,644,539 SanDisk Corp. (NON) 711,212 32,779,761 Seagate Technology (NON) 351,700 5,064,480 Construction and engineering (0.2%) Shaw Group, Inc. (NON) (S) 218,700 7,744,167 Consumer finance (0.2%) Green Dot Corp. Class A (NON) (S) 180,074 7,726,975 Diversified financial services (1.9%) CME Group, Inc. 85,800 25,872,990 IntercontinentalExchange, Inc. (NON) 111,100 13,725,294 JPMorgan Chase & Co. 688,500 31,739,850 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) 1,032,606 8,229,870 Electrical equipment (0.7%) Emerson Electric Co. 188,100 10,990,683 GrafTech International, Ltd. (NON) 820,300 16,922,789 Electronic equipment, instruments, and components (1.2%) Elster Group SE ADR (Germany) (NON) 431,431 7,010,754 Jabil Circuit, Inc. 936,800 19,138,824 TE Connectivity, Ltd. (Switzerland) 217,000 7,555,940 Trimble Navigation, Ltd. (NON) (S) 221,000 11,169,340 Energy equipment and services (3.4%) Dril-Quip, Inc. (NON) 128,815 10,180,249 National Oilwell Varco, Inc. 550,600 43,646,062 Oil States International, Inc. (NON) 351,056 26,729,404 Schlumberger, Ltd. 436,600 40,717,316 Technip SA (France) 90,422 9,662,383 Food and staples retail (0.4%) Costco Wholesale Corp. 185,500 13,600,860 Food products (0.1%) Corn Products International, Inc. 91,900 4,762,258 Health-care equipment and supplies (3.5%) Baxter International, Inc. 816,458 43,900,947 Covidien PLC (Ireland) (S) 918,500 47,706,890 Medtronic, Inc. 238,380 9,380,253 St. Jude Medical, Inc. (NON) 500,400 25,650,504 Stryker Corp. 123,800 7,527,040 Health-care providers and services (4.6%) Aetna, Inc. 1,050,000 39,301,500 CIGNA Corp. 398,700 17,654,436 Express Scripts, Inc. (NON) 513,500 28,555,735 HealthSouth Corp. (NON) (S) 1,120,800 27,997,584 Lincare Holdings, Inc. (S) 489,700 14,524,502 McKesson Corp. 226,200 17,881,110 Quest Diagnostics, Inc. 470,864 27,178,270 Health-care technology (0.5%) Cerner Corp. (NON) 59,600 6,627,520 SXC Health Solutions Corp. (Canada) (NON) 236,400 12,954,720 Hotels, restaurants, and leisure (1.8%) Carnival Corp. 247,700 9,501,772 Las Vegas Sands Corp. (NON) 497,155 20,989,884 Panera Bread Co. Class A (NON) 66,250 8,413,750 Starbucks Corp. 498,200 18,408,490 Wyndham Worldwide Corp. 314,769 10,012,802 Household durables (0.7%) Fortune Brands, Inc. 189,404 11,722,214 Newell Rubbermaid, Inc. 770,900 14,747,317 Household products (1.3%) Colgate-Palmolive Co. 376,500 30,406,140 Procter & Gamble Co. (The) 303,500 18,695,600 Independent power producers and energy traders (0.7%) AES Corp. (The) (NON) 2,143,300 27,862,900 Industrial conglomerates (0.3%) General Electric Co. 663,400 13,301,170 Insurance (2.2%) Aflac, Inc. 719,400 37,969,932 AON Corp. 63,129 3,343,312 Assurant, Inc. 227,683 8,768,072 Assured Guaranty, Ltd. (Bermuda) 250,800 3,736,920 Hartford Financial Services Group, Inc. (The) 1,160,100 31,241,493 Internet and catalog retail (2.2%) Amazon.com, Inc. (NON) 247,900 44,654,227 Priceline.com, Inc. (NON) 78,990 40,003,696 Internet software and services (3.6%) Baidu, Inc. ADR (China) (NON) 159,187 21,937,560 Google, Inc. Class A (NON) 125,201 73,394,078 VeriSign, Inc. 509,400 18,445,374 WebMD Health Corp. (NON) (S) 414,000 22,115,880 IT Services (2.1%) Accenture PLC Class A 72,400 3,979,828 Cognizant Technology Solutions Corp. (NON) 267,400 21,766,360 Mastercard, Inc. Class A 117,200 29,501,584 Unisys Corp. (NON) 307,158 9,589,473 Western Union Co. (The) 704,500 14,632,465 Leisure equipment and products (0.5%) Hasbro, Inc. 441,800 20,693,912 Life sciences tools and services (2.3%) Agilent Technologies, Inc. (NON) (S) 451,100 20,200,258 Bruker Corp. (NON) 897,198 18,706,578 Sequenom, Inc. (NON) (S) 192,758 1,220,158 Thermo Fisher Scientific, Inc. (NON) 846,600 47,028,630 Machinery (5.0%) AGCO Corp. (NON) (S) 358,100 19,684,757 Cummins, Inc. 204,500 22,417,290 Eaton Corp. 594,446 32,956,086 Ingersoll-Rand PLC 590,100 28,507,731 Lincoln Electric Holdings, Inc. 178,552 13,555,668 Lonking Holdings, Ltd. (China) 9,459,000 6,651,334 Parker Hannifin Corp. 460,306 43,581,772 Timken Co. 443,330 23,186,159 Media (2.8%) DIRECTV Class A (NON) 574,700 26,895,960 Interpublic Group of Companies, Inc. (The) 2,503,300 31,466,481 Time Warner, Inc. 706,800 25,232,760 Walt Disney Co. (The) (S) 538,000 23,182,420 Metals and mining (2.1%) Carpenter Technology Corp. (S) 131,100 5,599,281 Cliffs Natural Resources, Inc. (S) 178,697 17,562,341 Freeport-McMoRan Copper & Gold, Inc. Class B 418,400 23,242,120 Teck Resources Limited Class B (Canada) 284,300 15,073,586 Walter Energy, Inc. (S) 123,390 16,710,708 Multiline retail (1.4%) Kohl's Corp. 617,900 32,773,416 Nordstrom, Inc. (S) 447,871 20,100,450 Office electronics (0.3%) Xerox Corp. 1,087,577 11,582,695 Oil, gas, and consumable fuels (4.4%) Alpha Natural Resources, Inc. (NON) (S) 614,500 36,482,865 Brigham Exploration Co. (NON) (S) 356,617 13,259,020 CONSOL Energy, Inc. 107,700 5,775,951 Linn Energy, LLC (Units) 595,118 23,167,944 Nexen, Inc. (Canada) 522,300 13,031,889 Noble Energy, Inc. 136,800 13,221,720 Occidental Petroleum Corp. 391,400 40,897,386 QEP Resources, Inc. 382,700 15,514,658 Warren Resources, Inc. (NON) 992,814 5,053,423 Personal products (0.4%) Estee Lauder Cos., Inc. (The) Class A (S) 157,800 15,205,608 Pharmaceuticals (0.7%) Elan Corp. PLC ADR (Ireland) (NON) (S) 862,317 5,932,741 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 392,300 19,681,691 Real estate management and development (0.9%) CB Richard Ellis Group, Inc. Class A (NON) (S) 1,284,400 34,293,480 Road and rail (1.6%) Hertz Global Holdings, Inc. (NON) 925,700 14,468,691 Kansas City Southern (NON) (S) 497,854 27,108,150 Swift Transporation Co. (NON) 1,297,746 19,076,866 Semiconductors and semiconductor equipment (3.0%) First Solar, Inc. (NON) (S) 152,110 24,465,372 Intel Corp. 382,063 7,706,211 KLA-Tencor Corp. (S) 383,600 18,171,132 Marvell Technology Group, Ltd. (NON) 1,570,600 24,422,830 Novellus Systems, Inc. (NON) 412,800 15,327,264 Texas Instruments, Inc. 745,000 25,747,200 Software (6.1%) Adobe Systems, Inc. (NON) (S) 460,700 15,276,812 BMC Software, Inc. (NON) 685,500 34,096,770 Check Point Software Technologies, Ltd. (Israel) (NON) 368,200 18,796,610 Microsoft Corp. 753,663 19,112,894 Nintendo Co., Ltd. (Japan) 20,100 5,436,290 Oracle Corp. 1,797,500 59,982,575 Quest Software, Inc. (NON) 264,100 6,705,499 Red Hat, Inc. (NON) 305,466 13,865,102 Salesforce.com, Inc. (NON) (S) 243,996 32,592,986 Synchronoss Technologies, Inc. (NON) 227,400 7,902,150 Synopsys, Inc. (NON) (S) 277,700 7,678,405 VMware, Inc. Class A (NON) 140,250 11,435,985 Specialty retail (1.7%) Bed Bath & Beyond, Inc. (NON) 342,287 16,522,193 Dick's Sporting Goods, Inc. (NON) 372,000 14,872,560 Office Depot, Inc. (NON) 644,800 2,985,424 Signet Jewelers, Ltd. (Bermuda) (NON) 88,500 4,072,770 TJX Cos., Inc. (The) 231,372 11,506,130 Urban Outfitters, Inc. (NON) (S) 479,500 14,303,485 Textiles, apparel, and luxury goods (1.4%) Coach, Inc. 200,800 10,449,632 Hanesbrands, Inc. (NON) 484,600 13,103,584 Iconix Brand Group, Inc. (NON) (S) 802,900 17,246,292 Steven Madden, Ltd. (NON) 274,876 12,899,931 Tobacco (1.1%) Philip Morris International, Inc. 635,300 41,694,739 Trading companies and distributors (0.1%) WESCO International, Inc. (NON) (S) 77,367 4,835,438 Wireless telecommunication services (0.8%) American Tower Corp. Class A (NON) 163,902 8,493,402 NII Holdings, Inc. (NON) 500,600 20,860,002 Total common stocks (cost $3,037,700,296) WARRANTS (0.3%)(a)(NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/04/19 $10.61 1,682,858 $1,548,398 Hartford Financial Services Group, Inc. (The) (W) 6/26/19 9.79 169,400 3,106,796 JPMorgan Chase & Co. (W) 10/28/18 42.42 336,300 5,643,114 Total warrants (cost $8,281,595) PURCHASED OPTIONS OUTSTANDING (0.1%)(a) Expiration date/ Contract strike price amount Value Honeywell International, Inc. (Call) Apr-11/$60.00 3,325,914 $2,908,445 JPMorgan Chase & Co. (Call) Jan-12/45.00 536,726 2,445,130 Total purchased options outstanding (cost $4,246,184) CONVERTIBLE PREFERRED STOCKS (%)(a) Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 04/14/00, cost $10,451,238) (Private) (F)(RES)(NON) 125,000 $ Total convertible preferred stocks (cost $10,451,238) $ SHORT-TERM INVESTMENTS (10.3%)(a) Principal amount/shares Value U.S. Treasury Bills for effective yields from 0.16% to 0.22%, November 17, 2011 (SEGSF) $1,459,000 $1,457,509 U.S. Treasury Bills for an effective yield of 0.22%, July 28, 2011 (SEGSF) 764,000 763,363 U.S. Treasury Bills for effective yields from 0.22% to 0.24%, October 20, 2011 (SEGSF) 1,665,000 1,663,122 Putnam Cash Collateral Pool, LLC 0.19% (d) 331,022,633 331,022,633 Putnam Money Market Liquidity Fund 0.13% (e) 55,986,776 55,986,776 Total short-term investments (cost $390,892,766) TOTAL INVESTMENTS Total investments (cost $3,451,572,079)(b) FORWARD CURRENCY CONTRACTS at 3/31/11 (aggregate face value $33,136,844) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Euro Sell 4/20/11 $34,157,833 $33,136,844 $(1,020,989) Total WRITTEN OPTIONS OUTSTANDING at 3/31/11 (premiums received $831,478) (Unaudited) Contract Expiration date/ amount strike price Value Honeywell International, Inc. (Call) 3,325,914 Apr-11/$62.50 $487,080 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 80,413 $ 9/26/11 (1 month USD- A basket $260,240 LIBOR-BBA plus (GSCBPBNK) 35 bp) of common stocks baskets 62,300 9/14/11 (1 month USD- A basket 569,104 LIBOR-BBA plus 60 (GSGLPMIN) bp) of common stocks Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2011 through March 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $3,804,177,550. (b) The aggregate identified cost on a tax basis is $3,451,819,894, resulting in gross unrealized appreciation and depreciation of $804,778,467 and $90,646,891, respectively, or net unrealized appreciation of $714,131,576. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $-, or less than 0.1% of net assets. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (FWC) Forward commitments, in part or in entirety. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $324,499,837. The fund received cash collateral of $331,022,633 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $69,334 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,008,847,685 and $971,712,530, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). At the close of the reporting period, the fund maintained liquid assets totaling $213,910,684 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 1,300,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 1,000,000 on written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $23,500,000 on forward currency contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,758,601 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,020,989 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $706,483. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $532,982,604 $ $ Consumer staples 172,650,722 Energy 297,340,270 Financials 308,721,091 Health care 519,764,799 Industrials 531,382,131 Information technology 1,097,696,971 Materials 233,421,422 Telecommunication services 37,583,274 Utilities 27,862,900 Total common stocks Convertible preferred stocks Purchased options outstanding 5,353,575 Warrants 10,298,308 Short-term investments 55,986,776 334,906,627 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(1,020,989) $ Written options (487,080) Total return swap contracts 829,344 Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $ $1,020,989 Equity contracts 16,481,227 487,080 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi-Cap Growth Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 27, 2011
